Citation Nr: 1228443	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral leg cramps.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his April 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a December 2009 submission, the Veteran withdrew his request for a hearing in writing.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to provide the Veteran with the appropriate notice, to determine whether he has any outstanding treatment records, and to afford him a VA examination.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the June 2010 Board Remand is included in the Duties to Notify and Assist section below.

In addition, the Board requested a Veterans Health Administration (VHA) medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.903 in February 2012.  The letter containing the expert medical opinion was received in March 2012 and the Veteran has been provided a copy of the letter.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran does not have a bilateral leg disability for VA compensation purposes.



CONCLUSION OF LAW

The criteria for service connection for bilateral leg cramps have not been met.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  As long as the condition is noted at the time a veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows: when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Importantly, the clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Throughout the claim and appeal process, the Veteran has asserted that he has had leg cramps since service.  In this regard, with disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

A pre-induction report of medical history from December 1965 indicated the Veteran's report of cramps in his legs.  Significantly, however, an associated pre-induction report of medical examination indicated a normal clinical evaluation of the Veteran's lower extremities.  Therefore, as there was no condition of the bilateral legs upon induction examination, the Veteran is presumed sound, and the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1089.

Parenthetically, the Veteran also indicated that he had cramps in his legs in a separation report of medical history from August 1968.  Importantly, in his separation report of medical examination, he had a normal clinical evaluation of his lower extremities.

In this regard, the Veteran was to be afforded a VA examination in July 2010 to address the above presumption of soundness and aggravation issues pursuant to a June 2010 Board remand.  The Veteran failed to appear for this examination and no explanation has been submitted for his failure to appear.  When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).  

Here, the Veteran has not shown good cause for his failure to appear as no explanation was offered.  A full discussion of the duty to afford the Veteran an examination and compliance with the June 2010 Board remand is included below.

Simply stated, based on the evidence of record (which is limited in this case), it does not clearly and unmistakably indicate that the Veteran's leg cramps pre-existed service.  Here, the Board acknowledges that the Veteran's treating physician, Dr. "W.S.," indicated in a February 2010 treatment report that the Veteran's bilateral leg cramps were a pre-existing condition.  However, as discussed in more detail below, Dr. W.S.'s opinion is afforded little probative value.  Indeed, Dr. W.S.'s assessment is contradictory as she simultaneously noted that the leg cramps were pre-existing and also were not mentioned in his entrance examination.  This evidence clearly does not rise to the clear and unmistakable standard as Dr. W.S.'s opinion is debatable.  Accordingly, the presumption of soundness is not rebutted, and the Veteran is presumed sound on entry.  Since there is insufficient evidence to rebut the presumption of soundness under section 1111, the Veteran's claim is one for direct service connection.

At this juncture, however, the Board must identify the crux of the Board's finding as to the Veteran's claim.  That is, while bilateral leg cramps were noted by the Veteran in both his induction and separation reports of medical history, upon physical evaluation, there was no disability of the bilateral legs.  Simply stated, the Veteran does not have a bilateral leg disability for the purposes of VA benefits.

In this regard, pain symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  It therefore follows by analogy that bilateral leg cramps, without a diagnosed or identifiable underlying condition, does not constitute a "disability" for VA compensation purposes.

Significantly, there is no other evidence of record of a current bilateral leg disability consisting of cramps.  Since the record is absent for any objective evidence that the Veteran currently has a chronic disability related to the subjective complaints and symptoms of bilateral leg cramps, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board recognizes that the United States Court of Appeals for Veterans Claims  (Court) has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a chronic bilateral leg disability during the claim period, that holding is inapplicable.

In this respect, a contemporary VA examination of the Veteran's legs would have greatly assisted the Board in its determination.  However, the Board cannot delay the adjudication of a Veteran's case indefinitely or remand a case to the RO repeatedly.  At some point, the case must be adjudicated.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Even if the Board were to assume, arguendo, that the Veteran has a bilateral leg disability, the preponderance of the evidence is against his claim for service connection.  In this case, the Board notes that the Veteran went more than three decades after service before filing a claim for service connection of bilateral leg cramps in June 2005.  Indeed, the first medical treatment of record for bilateral leg cramps is in a July 2006 private treatment report (over a year after he submitted a claim for service connection).  

The Veteran has reported a continuity of symptomatology since service and is competent to state that he experienced leg cramps, as he is reporting his observations as they comes through his senses.  Just because lay evidence is competent, however, does not mean that it is necessarily of high probative value.  Here, the probative value of the Veteran's contentions is significantly reduced by the very extensive length of time between separation from service and his initial complaint and treatment.  See Maxson v. Gober, supra; see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

As previously discussed, the Veteran submitted a treatment report from his treating physician, Dr. W.S., dated in February 2010.  At that time, while the Veteran complained of leg cramps, Dr. W.S.'s only assessment was chronic cramps.  Indeed, she provided no diagnosis of the underlying malady manifested by leg cramps, supporting the finding that the Veteran does not have disability for VA compensation purposes.  

Moreover, Dr. W.S. opined that the Veteran's "problem appears service connected in that his activities of service exacerbated a pre-existing condition.  The exacerbation continues to this day such that his condition never improved to the point of his pre-service state.  The condition, therefore, is more likely than not service connected."  While this opinion may appear to be favorable, upon closer evaluation of the evidence of record, the Board finds Dr. W.S.'s opinion to be inconsistent and contradictory to her other statements of record.  

In a July 2006 treatment report from Dr. W.S., the Veteran complained of bilateral leg cramps.  Dr. W.S. assessed the Veteran with musculoskeletal cramps, providing additional evidence against the claim as again, no underlying malady was identified.  More importantly, however, Dr. W.S. explicitly noted that there was "[n]o precipitating event," contradicting her later opinion that the leg cramps were "exacerbated" by his service activities.  Indeed, she made no mention of the Veteran's service or any relationship between his service and his complaint of leg cramps in her July 2006 treatment report.

In short, Dr. W.S.'s findings and medical opinion only weigh against the Veteran's claim for service connection for bilateral leg cramps.

Despite the above, the Board sought a VHA expert medical opinion in February 2012.  In its request, the Board requested that an expert in orthopedics determine whether any currently demonstrated bilateral leg disability is etiologically related to his service.  In a response dated March 2012, an orthopedic surgeon offered the following opinion:

Review of the presented documents fails to produce evidence of injury or physical defect that would account for the leg cramps.  He was not engaged in unusual activity or environments that would be expected to precipitate this condition.  I am forced to conclude that there is less than 50 [percent] probability that his leg cramps are related in any manner to his service.

While brief, the surgeon indicated his review of the claims file and provided a rationale for his expert medical opinion that the Veteran did not have an injury or defect of the bilateral legs to account for his subjective complaints of cramps and that his bilateral leg cramps were not related to service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken the medical opinions into consideration and finds that the opinion provided by the VHA doctor, an expert in orthopedics, is more probative than that provided by the Veteran's treating physician, Dr. W.S.  As previously mentioned, Dr. W.S.'s conclusions were contradictory and were afforded little probative value given the inconsistencies in her findings.  In contrast, the VHA doctor's opinion was supported by a rationale, though brief, which was provided based on his expertise as an orthopedist.

Moreover, the Board finds that the Veteran's lay contentions - which constitute the only other evidence of record (besides Dr. W.S.'s opinion and the medical treatise evidence discussed below) in support of his claim - are substantially outweighed by the VHA doctor's opinion.  This expert in orthopedics performed a comprehensive review of the Veteran's medical history, provided an unfavorable opinion that is consistent with the 30-plus year gap between service and initial complaints and treatment, and offered a brief, though adequate, rationale for that opinion.  As contrasted with the Veteran's lay contentions, even if considered credible, the VHA doctor's medical opinion has highly substantial probative value and weight.  It leads the Board to the conclusion that the Veteran does not have a bilateral leg disability and that his bilateral leg cramps are not related to service.

The Veteran has also provided a web article from "WebMD."  Such evidence, loosely referred to as "medical treatise" evidence is considered competent evidence where standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Here, these conditions are not met as the article merely defines and describes restless leg syndrome (a condition with which the Veteran has not been diagnosed).  Thus, while the article includes the symptoms of restless leg syndrome, it does not contain any information or analysis specific to the Veteran's claim.  Indeed, the article is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case.  Therefore, this evidence lacks the necessary degree of certainty to be considered competent evidence.

Based on the above, given the absence of continuity of symptomatology and, importantly, the expert VHA medical opinion finding that the Veteran had no bilateral leg disability for VA compensation purposes, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral leg cramps, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran in July 2005 and June 2010.  In this regard, the June 2010 Board remand instructed the RO to notify the Veteran of the information and evidence needed to substantiate the claim for service connection for bilateral leg cramps.  This was accomplished in the subsequent June 2010 notice letter.  Indeed, the Veteran has actual knowledge of the information and evidence needed to substantiate his service connection claim, as they were also originally provided to him in the July 2005 notice letter.  As to the notice requirements addressed in Dingess, the June 2010 letter informed the Veteran as to how VA assigns disability evaluations and effective dates for those evaluations.  A Supplemental Statement of the Case was later issued in November 2011.

Simply stated, the Veteran has been provided sufficient notice under 38 C.F.R. § 3.159(b).  Under these circumstances, the Board finds that VA's notification requirements have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  In this regard, the June 2010 Board remand also requested an inquiry as to whether the Veteran had undergone any additional treatment for his bilateral leg cramps since February 2010.  This was requested from the Veteran in a June 2010 correspondence.  To date, the Veteran has not submitted the requested information.

The June 2010 Board remand also afforded the Veteran a VA examination of his claimed condition.  That same month, the Veteran was notified of a VA examination to be conducted in July 2010.  The Veteran failed to report for VA examination.  In short, the Veteran was afforded an opportunity to attend a VA examination for his claim for bilateral leg cramps and failed to provide good cause for his failure to appear.

A claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  In an original compensation claim, as is the case here, the consequences for failing to report for VA examination requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b).  In this case, the Board finds that the Veteran received adequate notice of the scheduled VA examination and that he failed to report without good cause.

In this regard, the Veteran has frustrated VA's attempt to obtain compliance with the terms of the June 2010 remand, and complete compliance has been rendered impossible.  Thus, there is no violation of the previous Remand orders which can be remediated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, no further attempt to obtain information regarding current treatment of his claimed condition or to examine the Veteran is warranted.

Pursuant to a request under 38 C.F.R. § 20.901, an expert medical opinion was obtained in March 2012.  This opinion was rendered by a medical professional with expertise in orthopedics following a review of the claims file.  The examiner obtained a complete history of the Veteran's bilateral leg cramps which laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the March 2012 medical opinion is fully adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the above, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


ORDER

Entitlement to service connection for bilateral leg cramps is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


